DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (8/9/21 Remarks: page 11, lines 16-20) with respect to the rejection of claims 1-20 under 35 USC §112 have been fully considered and are persuasive. The rejection of claims 1-20 under 35 USC §112 has been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 (and dependent claims 2-8), the art of record does not teach or suggest the recited arrangement of semantically segmentation and a depth completion of images using a convolutional neural network having three subnetworks and training image pairs each having a visible image and corresponding depth image, at least one being semantically separated, such that a first subnetwork encoder generates an output first feature map from a visible image, a first subnetwork decoder generates a semantically segmented image from a first feature map, a second subnetwork encoder generates an output second feature map from a depth image and a second 
With respect to claim 9 (and dependent claim 10-18), the art of record does not teach or suggest the recited arrangement of semantically segmentation and/or depth completion of images using a convolutional neural network having three subnetworks and training image pairs each having a visible image and corresponding depth image, such that a first subnetwork encoder generates an output first feature map from a visible image, a first subnetwork decoder generates a semantically segmented image from a first feature map, a second subnetwork encoder generates an output second feature map from a depth image and a second subnetwork decoder generates a semantically segmented image or depth image from a second feature map, a third subnetwork between the first and second subnetwork encoder and decoder is trained to reconstruct the input first and second feature map from the output first and second feature maps, such that the third subnetwork is trained to generate a common 
With respect to claim 19 (and dependent claim 20), the art of record does not teach or suggest the recited arrangement of generating a semantically segmented image and a depth completion image using a convolutional neural network having three subnetworks such that an input image is processed to produce a first runtime feature map by a first subnetwork, the first runtime feature map is processed using a third subnetwork to produce a second runtime feature map and a third runtime feature map from a common representation, the second runtime feature map is processed using the first subnetwork to produce the semantically segmented image, the second subnetwork is processed using the second subnetwork to produce the depth image, and the convolutional neural network is trained to produce the common representation using training image pairs each having a visible image and corresponding depth image, at least one being semantically separated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663
/CLAIRE X WANG/     Supervisory Patent Examiner, Art Unit 2663